DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-23 are pending in this application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a test kit for detecting Tilletia indica or spores thereof in a sample, said test kit comprising:  (1) a reagent mixture comprising reagents configured to amplify a nucleic acid sequence of Tilletia indica by an isothermal amplification assay to produce a biotinylated amplification product comprising a sequence set forth in SEQ ID NO: 1; (2) a nucleic acid probe comprising a polynucleotide sequence of at least 16 nucleotides in length which is sufficiently complementary to a region of corresponding length within the biotinylated amplification product such that the nucleic acid probe and amplification product are hybridisable, wherein the nucleic acid probe is conjugated to a hapten; (3) one or more lateral flow test strips comprising (a) a label-holding portion comprising a mobilisable capture reagent comprising a detectable label, wherein the mobilisable capture reagent is configured to bind to the hapten conjugated to the nucleic acid probe; and 

(b) a test portion comprising an immobilised capture reagent configured to
specifically bind biotin and thereby immobilise biotin to the test portion, classified in Class G01N, subclass 33/5436 for example.

II. Claims 20-23, drawn to a method of detecting the presence or absence of Tilletia indica nucleic acids in a sample, said method comprising:  (a) performing an isothermal amplification assay on DNA extracted from the sample (sample DNA) using a reagent mixture of the test kit according to claim 1; (b) incubating the product of (a) in the presence of a nucleic acid probe of the test kit according to claim 1; (c) contacting the product of (b) with the sample receiving portion of a test strip of the test kit according to claim 1; (d) detecting the presence or absence of an amplification product at the test portion of the test strip; and (e) determining the presence or absence of Tilletia indica nucleic acids in the sample based on the presence or absence of an amplification product at the test portion, classified in Class C12Q, subclass 1/6895 for example.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case, the method of detecting the presence or absence of Tilletia indica nucleic acids in a sample can be performed using the method of Smith et al. (US 5,776686) whom teaches method of detecting Tilletia indica in a sample comprising:
a. releasing DNA from a test sample; b. amplifying said DNA with a pair of oligonucleotide primers selected from the group consisting of (i) primers comprising at least 17 consecutive bases of the DNA sequences 5'-TCCCCTTGGATCAGAACGTA-3' (SEQ ID NO. 1) and 5'-AGAAGTCTAACTCCCCCCTCT-3' (SEQ ID NO. 2), and (ii) primers comprising at least 17 consecutive bases of the DNA sequences 5'-TTTTCCCTCTCTCCTTTTTTCA-3' (SEQ ID NO. 3) and 5'-AGCAAAGACAAAGTAGGCTTCC-3' (SEQ ID NO. 4); and c. detecting the presence of amplified DNA.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art due to their recognized divergent classification and subject matter such that each invention would necessitate a unique search strategy and/or search terms creating a serious search and/or examination burden.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


The Examiner has required restriction between product or apparatus claims and process claims. Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        07/14/2022